Citation Nr: 1711725	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-00 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1975 to May 1978 and from June 1978 to July 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014 and April 2016, this matter was remanded for additional development (by Veterans Law Judges other than the undersigned); the case is now before the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

Although the Board regrets the additional delay, further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  Specifically, where the remand orders of the Board are not fully complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Notably, once VA undertakes the effort to provide an examination, it must ensure the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the Veteran's December 2006 claim of service connection for a back disability, the Veteran stated that his back disability began in July 1978.  During February 2006 private treatment, he reported that his back pain "comes and goes."  In a December 2008 notice of disagreement and April 2011 VA 646 Statement of Accredited Representative, the Veteran's representative stated that the Veteran has experienced back problems ever since service.  In a March 2015 statement, the Veteran attributed his current back situation to an injury in service which occurred when the person in front of him fell and slid into him during a hill climb training exercise.

In April 2016, the Board remanded this matter and instructed the AOJ to obtain an addendum opinion to determine whether the Veteran's arthritis of the spine (a) manifested within one year of his separation from service and (b) was developed in or caused by the Veteran's service, to include his claimed in-service injuries.  The remand specifically requested that the opinion provider consider (a) the Veteran's report that he injured his back at the same time he injured his shoulder, in March 1978, (b) an October 1979 service treatment record (STR) showing treatment for a lipoma of the back, and (c) the March/November 2006 findings of degenerative joint disease (DJD) and degenerative disc disease (DDD).  The remand also noted the Veteran's statement that he has experienced back problems ever since service.
After reviewing the claims file, the May 2016 VA medical opinion provider opined that the Veteran's arthritis of the spine was diagnosed in 2006 and that earlier x-rays failed to show arthritis; accordingly, it was less likely that his arthritis of the spine manifested within one year of service.  She further noted, in a somewhat confusing fashion, that there is "absolutely no documentation" on any back issue at the time the Veteran injured his shoulder in March 1978, while simultaneously noting that the Veteran "certainly could have" also injured his back at the same time.  She noted that the first documented report of back pain was in 1991, leaving a 10 year gap between service and his first report of back pain.  She thus concluded that, "as there is no continuity indicating chronic back pain from 1980 to 1991," it is less likely that the Veteran's current back disability developed in or was caused by his service.

The Board notes that the negative linkage opinion provided by the VA opinion provider was based solely on the lack of in-service treatment or diagnosis of a back disability and because there was no evidence indicating chronic back pain from 1980 to 1991.  The Board finds this examination inadequate for two reasons: (1) the opinion provider failed to address the October 1979 STR showing treatment for a lipoma of the back, as requested, and (2) she did not consider the Veteran's lay statements that he experienced back pain since service.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination was inadequate when the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  Accordingly, a new examination is warranted to address the medical questions that remain unanswered.
Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure an addendum medical opinion from an orthopedist regarding whether the Veteran's current back disability was incurred in or caused by service.  (If another examination is deemed necessary, such should be arranged.)  The examiner must review the entire record, and then provide an opinion that responds to the following:

Is it at least as likely as not (defined as a 50 percent or greater probability) that the Veteran's back disability was incurred in or caused by his service, to include his claimed in-service injuries?

The opinion provider must specifically consider and address (a) the October 1979 STR showing treatment for a lipoma of the back and (b) the Veteran's lay statements that he has experienced back pain since service.   

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may result in a clarification being requested).

2. The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

